Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 1 of 13 Page ID #:1


1     Monika Pleyer Lee (California Bar No. 117019)
      LEE LAW OFFICES
2     1700 South El Camino Real, Suite 450
      San Mateo, California 94402
3
      Telephone: (650) 212-3400
4     Facsimile: (650) 212-3414
      monikalee@leelawllp.com
5
      Attorneys for Plaintiff
6     Sony Interactive Entertainment LLC
7

8

9                                  UNITED STATES DISTRICT COURT

10                               CENTRAL DISTRICT OF CALIFORNIA

11

12    SONY INTERACTIVE ENTERTAINMENT                      Case No.:
      LLC, a California limited liability company,
13                                                        COMPLAINT FOR INJUNCTIVE RELIEF
                                                          AND DAMAGES BASED ON
                           Plaintiff,
14                                                        COPYRIGHT INFRINGEMENT and
                                                          VIOLATION OF THE DIGITAL
15                         v.                             MILLENNIUM COPYRIGHT ACT
16    ERIC DAVID SCALES (doing business as
      Blackcloak13),
17
            Defendant.
18

19
20

21          Plaintiff Sony Interactive Entertainment LLC (“SIE”) files this complaint against

22    Defendant Eric David Scales (“Defendant” or “Scales”), alleging as follows:

23                                          INTRODUCTION

24          1.     This is an action for injunctive relief and damages based on Defendant’s acts of

25   (a) copyright infringement, and (b) violation of the “trafficking” provisions of the Digital

26   Millennium Copyright Act, 17 U.S.C. § 1201 et seq. (“DMCA”).

27
28




     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 2 of 13 Page ID #:2


1
                                     JURISDICTION AND VENUE
2
           2.      This Court has subject-matter jurisdiction over SIE’s claims of copyright
3
     infringement and violation of the Digital Millennium Copyright Act pursuant to 17 U.S.C.
4
     § 501, 17 U.S.C. § 1201, 28 U.S.C. § 1331, and 28 U.S.C. § 1338(a).
5
           3.      This Court has personal jurisdiction over Defendant because he resides in
6
     California and because he is doing business in California and has marketed, offered to sell,
7
     sold, and distributed infringing and unlawful products and services in California. Venue is
8
     proper in this District under 28 U.S.C. §§ 1391(b) and (c) because, on information and belief,
9
     Defendant is a resident of this District and a substantial part of the events giving rise to SIE’s
10
     claims occurred in this District.
11
                                              PARTIES
12
           4.      SIE is a California limited liability company with its principal place of business
13
     in San Mateo, California. SIE markets and sells the PlayStation®4 computer entertainment
14
     console system (“PS4”) and PS4-compatible video games, among other products and services.
15
           5.      Defendant is an individual who has marketed, sold, and distributed “jailbroken”
16
     PS4 consoles that: (a) contain “pirated” (unauthorized) copies of PS4-compatible video games,
17
     and (b) were produced and designed for purposes of, and/or were marketed by Defendant for
18
     use in, circumventing technological protection measures that, in the ordinary course,
19
     effectively ensure that PS4 systems will not play “pirated” (unauthorized) copies of PS4-
20
     compatible video games. Defendant also offers “PS3/4” jailbreaking services on his website
21
     at http://foxhoundoutfitters.wixsite.com/ps3-jailbreak-mods.
22
                                FACTS COMMON TO ALL CLAIMS
23

24    I. SIE, PS4 CONSOLES, AND PS4 VIDEO GAMES
25           A.      SIE and PS4
           6.      SIE is a global leader in interactive computer entertainment. Chief among the
26
     products SIE sells today are PS4 systems and PS4-compatible video games. The PS4 system
27
     features a computer hardware console and an associated handheld controller that consumers
28



                                                      1
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 3 of 13 Page ID #:3


1
     can use to, among other things, play video games. PS4 has enjoyed great success throughout
2
     the United States and the world. Since PS4 launched in 2013, over 80 million PS4 consoles
3
     have been sold worldwide. Hundreds of PS4-compatible video games are available to play on
4
     the PS4 console. Authorized PS4-compatible video games typically sell for prices ranging
5
     between about $20.00 and $60.00 per game.
6             B.    SIE’s copyrights in PS4-compatible video games
7          7.      SIE and its Tokyo-based sister company Sony Interactive Entertainment Inc.
8    (“SIEI”) each has produced, published, and distributed numerous PS4-compatible video
9    games. All of these video games consist of or include large amounts of creative
10   audiovisual material, stories, characters, and other matter that are wholly original to
11   SIE and SIEI and are subject to copyright. The U.S. Copyright Office has issued
12   Copyright Registration Numbers to SIE and SIEI for PS4 video games, including for the
13   following game titles: (a) God of War (U.S. Copyright Registration No. PA000215052,
14   registered to SIE); (b) Helldivers (U.S. Copyright Registration No. PA0002117608, registered
15   to SIE); and (c) Everybody’s Golf (U.S. Copyright Registration No. PA0002111899, registered
16   to SIEI). SIE owns the copyrights in God of War and Helldivers, and it is the exclusive
17   licensee of the copyrights in Everybody’s Golf in the United States, under a license from SIEI,
18   and it is authorized by SIEI to bring suit for infringement of those copyrights. (Collectively,
19   the PS4-compatible video games for which SIE owns, or is the exclusive licensee in the
20   United States of, all copyright rights are referred to herein as “First-Party PS4 games”). SIE
21   and SIEI have made, and continue to make, substantial investments in the design,
22   development, testing, manufacturing, marketing and distribution of their First-Party PS4
23   games.
24         8.      In addition to publishing First-Party PS4 games, SIE has authorized and licensed
25   certain third-party companies to publish PS4-compatible video games (“Third-Party PS4
26   games”). These third-party publishers have published hundreds of PS4-compatible video
27   games. SIE is an authorized distributor in the United States of Third-Party PS4 games.
28



                                                     2
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 4 of 13 Page ID #:4


1
           9.      All First-Party PS4 games and Third-Party PS4 games include copyrighted
2
     computer code known as PlayStation® Branding and Notices Software Program Code (“PS
3
     Program Code”). The PS Program Code is an original work of authorship constituting
4
     copyrightable subject matter. The U.S. Copyright Office has issued Copyright Registration
5
     No. TX0008589872 for the PS Program Code to SIEI, and SIEI has granted SIE the exclusive
6
     right to use, license, and bring suit for infringement of, SIEI’s copyrights in the PS Program
7
     Code in the United States.
8            C.     SIE’s Technological Protection Measures
9          10.     Software piracy—the unauthorized copying and use of software—is an industry
10   wide problem that is estimated to cost the software industry millions of dollars in lost revenue
11   every year.
12         11.     To guard against piracy of PS4 video game software, PS4 consoles are designed
13   and manufactured to include certain technological protection measures (“TPMs”) embodied in
14   PS4 system software. In the ordinary course of operation, these TPMs effectively prevent a
15   PS4 from playing any unauthorized copy of a video game. These TPMs can be analogized to a
16   gatekeeper: the gatekeeper allows authorized copies of video games to pass, and thus be
17   played, but blocks all unauthorized copies of video games from passing and being played.
18    II. DEFENDANT’S UNLAWFUL CONDUCT
19         12.     Defendant has marketed, sold, and distributed “jailbroken” (a/k/a “modded”)

20   PS4 consoles that (a) contain, on their internal hard drives, unauthorized digital copies of PS4

21   First-Party games and Third-Party games; and (b) are primarily designed or produced for the

22   purpose of, and/or were marketed by Defendant for use in, circumventing the PS4 system

23   TPMs that, in the ordinary course of operation, effectively prevent a PS4 from playing pirated

24   copies of PS4-compatible video games.

25      13. Specifically, in April 2018, Defendant—under the eBay handle “blackcloak13” —

26    listed for sale on eBay a jailbroken PS4 console that Defendant advertised as a “NEW

27    JAILBROKEN MODDED PS4 console PLUS 63 full games plus 1.” A screenshot of

28    Defendant’s eBay listing in reproduced below:



                                                      3
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 5 of 13 Page ID #:5


1

2

3

4

5

6

7

8

9

10

11
     In his eBay listing, Defendant stated that the “Jailbroken Modded PS4 console” is “FULLY
12
     JAILBROKEN/MODDED,” “COMES WITH MY CUSTOM PRINTED DETAILED
13
     INSTRUCTIONS,” will enable the purchaser “TO PLAY ANY GAME YOU WANT,” comes
14
     with “65 GAMES INSTALLED TO GET YOU STARTED,” and “IT’S TIME TO ENJOY
15
     ALL GAMES FREE.” In addition, Defendant highlighted his website at
16
     “http://foxhoundoutfitters.wixsite.com/ps3-jailbreak-mods,” through which he advertised
17
     he can be contacted for help with jailbroken consoles.
18
           14.     SIE, through an agent, purchased the jailbroken PS4 console described above
19
     from Defendant via eBay in April 2018. A package containing the jailbroken PS4 console was
20
     delivered to SIE’s agent. It bears the following return name and address: “Eric Scales,
21
     [REDACTED], RCH Cucamonga, CA 91730.” The hard drive of this PS4 console contains
22
     unauthorized digital copies of over 60 PS4 video games, including First-Party PS4 games
23
     Everybody’s Golf and Helldivers, and numerous Third-Party PS4 games such as EA SPORTS
24
     UFC® 2; FlatOut 4: Total Insanity; Frozen Free Fall: Snowball Fight; and Guns, Gore &
25
     Canolli. On information and belief, it was Defendant who copied these unauthorized video
26
     games onto the PS4’s hard drive. Defendant was not authorized by either SIE or SIEI to do
27
     so. Included in the box in which the jailbroken PS4 console was delivered was a set of
28



                                                    4
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 6 of 13 Page ID #:6


1
     instructions that provides, among other things, directions on how to install additional
2
     unauthorized PS4 video games onto the hard drive of the console, as well as a website address
3
     to an instructional video on “how to run fake pkg games!” and a website address from which
4
     additional unauthorized PS4 video games are available for download.
5
           15.     Through inspection, SIE has confirmed that the PS4 console sold by Defendant
6
     has been modified to enable the user to access and run certain “exploit” software code that,
7
     when run on the PS4, circumvents technological protection measures that, in the ordinary
8
     course of operation, prevent the console from playing unauthorized copies of video games.
9
     The exploit enables the PS4 console sold by Defendant to play the 60+ unauthorized copies of
10
     video games that are contained on its hard drive.
11
           16.     In June 2018, Defendant—under the handle “blackcloak13”—listed another
12
     jailbroken PS4 console for sale on eBay. In his eBay listing, Defendant advertised this
13
     console as a “PlayStation4” with “5.05 firmware plus mod menus plus games.” SIE, through
14
     an agent, purchased this PS4 console from Defendant via eBay. A package containing the
15
     console was delivered to SIE’s agent. It bears the following return name and address: “Eric
16
     Scales, [REDACTED], Rancho Cucamonga, CA 91730.” Through inspection, SIE has
17
     confirmed that the hard drive of the PS4 console contains unauthorized digital copies of
18
     numerous PS4 video games, including the First-Party PS4 game God of War, and Third-Party
19
     PS4 games Call of Duty: WWII; Guns, Gore & Cannoli; Need for Speed Payback; Sniper Elite
20
     4; Sniper Ghost Warrior 3; and The Surge. On information and belief, it was Defendant who
21
     copied these unauthorized copies of video games onto the PS4’s hard drive. Defendant was
22
     not authorized by either SIE or SIEI to do so.
23
           17.     The second PS4 console also came with written instructions from Defendant that
24
     enable the user to access and run certain “exploit” software code that, when run on the PS4,
25
     circumvents technological protection measures that, in the ordinary course of operation,
26
     prevent the console from playing unauthorized copies of video games, such as the
27
     unauthorized video games on its hard drive. The exploit enables the PS4 console sold by
28



                                                      5
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 7 of 13 Page ID #:7


1
     Defendant to play the unauthorized copies of video games that are contained on its hard drive.
2
     Defendant’s written instructions also identify a website address for an instructional video on
3
     “how to run fake pkg games!” and a website address from which additional unauthorized
4
     copies of PS4 video games are available for download.
5
           18.     Before and after June 2018 the seller named “blackclock 13”—the eBay handle
6
     used by Defendant—offered for sale on eBay other PS4 consoles with dozens of games
7
     installed on them. For instance, an eBay listing in July 2018 offered a PS4 console with 5.05
8
     firmware and numerous installed First-Party PS4 games, including God of War and Helldivers,
9
     as well as numerous Third-Party PS4 games, including Call of Duty: WWII and Sniper Elite 4.
10
     On information and belief, SIE alleges that the PS4-compatible video games that were
11
     installed onto this and other PS4 consoles offered by Defendant were unauthorized copies of
12
     games that Defendant copied onto the console’s hard drive without SIE’ or SIEI’s permission.
13
           19.     In addition to selling jailbroken PS4s on eBay, Defendant advertises his
14
     products and services, including “PS3/4 jailbreaks,” on a website,
15
     http://foxhoundoutfitters.wixsite.com/ps3-jailbreak-mods. On his website, Defendant touts
16
     that he has been “jailbreaking and modding game console[s] since 2006” and advises potential
17
     customers that “you can purchase from me on eBay from seller blackcloak13”:
18

19
20

21

22

23

24

25

26

27
28



                                                     6
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 8 of 13 Page ID #:8


1
                 20. In the “INCLUDED WITH SERVICE” portion of Defendant’s website,
2
        Defendant offers the services shown below:
3

4

5

6

7

8

9

10

11

12

13
           21.       On Defendant’s website, where he uses the traditional “pirate” symbol of a skull
14
     and crossbones shown below, Defendant states that purchasing his services or products will
15
     enable the purchaser to “be able to Download and copy any game” and to “STOP BUYING
16
     GAMES”:
17

18

19
20

21

22

23

24

25

26

27
28



                                                      7
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 9 of 13 Page ID #:9


1
                                      FIRST CLAIM FOR RELIEF
2        (Infringement of Copyrights in First-Party Games – Copyright Act, 17 U.S.C. § 501 et seq.)
3
           22.      SIE incorporates, as if fully set forth herein, each and every allegation of
4
      Paragraphs 1 through 21, above.
5
           23.      SIE is the owner of, or is the exclusive licensee in the United States under, all
6
      rights, title, and interest in the copyrights in the First-Party PS4 games contained on PS4
7
      consoles that Defendant offered and/or sold and distributed as described above—including
8
      God of War (Registration No. PA000215052); Everybody’s Golf (Registration No.
9
      PA0002111899); and Helldivers (Registration No. PA00021176608).
10
           24.      Defendant has infringed SIE’s copyrights in First Party PS4 games, including
11
      God of War, Everybody’s Golf, and Helldivers, by copying unauthorized First Party PS4
12
      games onto the hard drive of PS4 consoles without SIE’s authorization, and distributing the
13
      unauthorized copies of First Party PS4 games on PS4 consoles. On information and belief,
14
      Defendant’s actions were knowing, deliberate, willful and in complete disregard of SIE’s
15
      rights.
16
           25.      Defendant’s conduct set forth above has damaged SIE, in an amount to be
17
      proven at trial.
18
           26.      On information and belief, Defendant will continue to infringe SIE’s copyrights
19
      in First-Party PS4 games by copying games without authorization and/or distributing
20
      unauthorized games, thereby damaging SIE, unless enjoined by the Court.
21
                                    SECOND CLAIM FOR RELIEF
22      (Infringement of Copyrights in PS Program Code – Copyright Act, 17 U.S.C. § 501 et seq.)
23
           27.      SIE incorporates, as if fully set forth herein, each and every allegation of
24
      Paragraphs 1 through 26, above.
25
           28.      SIE is the exclusive licensee in the United States of all rights, title, and interest
26
      in the copyrights in the PS Program Code (Copyright Registration No. TX0008589872). The
27
      PS Program Code is contained in all PS4-compatible video games, including all First-Party
28



                                                       8
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 10 of 13 Page ID #:10


 1
      PS4 games, including God of War; Everybody’s Golf; and Helldivers. The PS Program Code
 2
      is also contained in all Third-Party PS4 games, including EA Sports UFC®2; FlatOut 4: Total
 3
      Insanity; Frozen Free Fall: Snowball Fight; Guns, Gore & Cannoli; Need for Speed
 4
      Payback; Sniper Elite 4, Sniper Ghost Warrior 3; The Surge; and Call of Duty WWII.
 5
           29.        Defendant has infringed SIE’s copyrights in the PS Program Code by copying
 6
      unauthorized First-Party PS4 games and Third-Party PS4 games (which include the PS
 7
      Program Code) onto the hard drive of PS4 consoles without SIE’s authorization and
 8
      distributing the unauthorized copies of such games on PS4 consoles. SIE is informed and
 9
      believes and thereupon alleges that Defendant’s actions were knowing, deliberate, willful, and
10
      in complete disregard of SIE’s rights.
11
           30.        Defendant’s conduct set forth above has damaged SIE, in an amount to be
12
      proven at trial.
13
           31.        On information and belief, Defendant will continue to infringe SIE’s copyrights
14
      in the Program Code by copying games containing the Program Code without authorization
15
      and/or distributing unauthorized copies of such games, thereby damaging SIE, unless enjoined
16
      by the Court.
17

18                                      THIRD CLAIM FOR RELIEF
                 (Violation of the Digital Millennium Copyright Act, 17 U.S.C. § 1201, et seq.)
19
20         32.        SIE incorporates, as if fully set forth herein, each and every allegation of

21    Paragraphs 1 through 31, above.

22         33.        Defendant violated SIE’s rights under 17 U.S.C. § 1201(b) by manufacturing,

23    offering to the public, providing, or otherwise trafficking in circumvention devices and

24    services, including the “blackcloak13” PS4 consoles and the “jailbreaking” or “modding”

25    services offered on Defendant’s website. These circumvention devices and services are

26    primarily designed and produced for the purpose of circumventing protection afforded by

27    technological measures that effectively protect SIE’s rights as a copyright holder in
28    audiovisual and computer software program works, including the PS4-compatible video



                                                        9
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 11 of 13 Page ID #:11


 1
      games and the PS Program Code. These circumvention devices and services are produced,
 2
      marketed and distributed by Defendant with knowledge of their use in circumventing
 3
      protection afforded by TPMs that, in the ordinary course of operation, protect SIE’s exclusive
 4
      copyright rights in PS4-compatible video games and the PS Program Code, or portions
 5
      thereof, by, among other things, preventing the playing or displaying of unauthorized PS4-
 6
      compatible video games, and by preventing the reproduction and distribution of unauthorized
 7
      PS4-compatible video games.
 8
           34.      SIE is informed and believes and thereupon alleges that Defendant’s actions
 9
      were knowing, deliberate, willful and in complete disregard of SIE’s rights.
10
           35.      As a direct and proximate result of Defendant’s conduct set forth above, SIE has
11
      been injured and damaged in an amount to be proven.
12
           36.      The above actions carried out by Defendant constitute violations of SIE’s rights
13
      under 17 U.S.C. § 1201(b). Defendant has violated and, on information and belief, will
14
      continue to violate SIE’s rights under 17 U.S.C. § 1201(b) unless enjoined by the Court.
15
                                           PRAYER FOR RELIEF
16
            WHEREFORE, SIE prays as follows:
17
            1. That judgment be entered in favor of SIE on all claims for relief;
18
            2. That the Court permanently enjoin Defendant and his agents, servants, employees,
19
                 successor and assigns, and all other persons acting in concert with Defendant from:
20
                            a. marketing, offering, selling, transferring, advertising, promoting,
21
                               developing, manufacturing, importing, providing or otherwise
22
                               trafficking in any products that infringe or contribute to the
23
                               infringement of SIE’s intellectual property rights, including its
24
                               copyrights in PS4-compatible video games and the PS Program Code,
25
                               or to participate in or facilitate any such activity;
26
                            b. directly or indirectly infringing, or enabling or contributing to
27
                               infringement of, any copyright that SIE owns or is the exclusive
28



                                                      10
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 12 of 13 Page ID #:12


 1
                                licensee of, including copyrights in First-Party PS4 games and in the
 2
                                PS Program Code;
 3
                            c. marketing, offering, selling, transferring, advertising, promoting,
 4
                                developing, manufacturing, importing, providing or otherwise
 5
                                trafficking in – via eBay, the website
 6
                                http://foxhoundoutfitters.wixsite.com/ps3-jailbreak-mods or any other
 7
                                means or channels –any products or services produced or designed to
 8
                                circumvent the technological measures that SIE employs to protect its
 9
                                exclusive copyright rights in or to PS4-compatible video games and
10
                                the PS Program Code, including, but not limited to, (1) “jailbroken” or
11
                                “modded” PS4 consoles, and (2) jailbreaking or “modding” services;
12
                            d. infringing SIE’s rights under the Copyright Act, 17 U.S.C. § 501 et
13
                                seq.; and
14
                            e. violating SIE’s rights under the Digital Millennium Copyright Act, 17
15
                                U.S.C. §§ 1201 – 1205.
16
           3. That judgment be entered in favor of SIE and against Defendant for all damages
17
                 sustained by SIE as a result of Defendant’s copyright infringement under the
18
                 Copyright Act;
19
           4. That judgment be entered in favor of SIE and against Defendant for all profits
20
                 received by Defendant due to Defendant’s copyright infringement under the
21
                 Copyright Act;
22
           5. That judgment be entered in favor of SIE and against Defendant for statutory
23
                 damages based on Defendant’s copyright infringement under the Copyright Act;
24
           6. That judgment be entered in favor of SIE and against Defendant for all damages
25
                 sustained by SIE as a result of Defendant’s violation of the Digital Millennium
26
                 Copyright Act, 17 U.S.C. §§ 1201 – 1205;
27
28



                                                      11
     COMPLAINT
Case 5:18-cv-02141-JGB-KK Document 1 Filed 10/05/18 Page 13 of 13 Page ID #:13


 1
           7. That judgment be entered in favor of SIE and against Defendant for all profits
 2
                 received by Defendant due to Defendant’s violation of the Digital Millennium
 3
                 Copyright Act, 17 U.S.C. §§ 1201 – 1205;
 4
           8. That judgment be entered in favor of SIE and against Defendant for statutory
 5
                 damages based on Defendant’s violation of the Digital Millennium Copyright Act, 17
 6
                 U.S.C. §§ 1201 – 1205;
 7
           9. That Defendant be required to deliver to SIE, to be held for destruction or other
 8
                 disposition at the conclusion of this litigation, any and all computer hardware and
 9
                 peripherals containing infringing material, and all circumvention devices, including
10
                 any jailbroken or “modded” PS4 console or hard drives, and all unauthorized PS4-
11
                 compatible video game software contained on such circumvention devices.
12
           10. For costs of suit incurred herein;
13
           11. For reasonable attorneys' fees to the extent permitted by law; and
14
           12. For such other and further relief as this Court deems just and proper.
15

16    Dated: October 5, 2018                    LEE LAW OFFICES
17                                                     /s/Monika Pleyer Lee
18                                              Monika Pleyer Lee
                                                Attorneys for Plaintiff
19                                              Sony Interactive Entertainment LLC

20

21

22

23

24

25

26

27
28



                                                      12
     COMPLAINT
